Citation Nr: 1008823	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for degenerative joint 
disease of the lumbosacral spine secondary to service-
connected bilateral pes planus.  

2.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine on a direct basis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION


The Veteran had active service from December 1948 to May 
1955.  

By rating action in October 1996, the RO denied service 
connection for degenerative joint disease of the lumbosacral 
spine secondary to service-connected bilateral pes planus.  
The Veteran and his representative were notified of this 
decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the RO which denied 
service connection for a low back disability on a direct 
basis and secondary to the service-connected pes planus.  

The Board notes that although the issue in the statement of 
the case was characterized as a single issue of service 
connection for a low back disability, it is evident from the 
discussion therein, that the RO reopened the claim of 
secondary service connection and adjudicated the matter on a 
direct and secondary basis.  However, given the distinct 
analysis required for these theories of entitlement, the 
Board will address them separately.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  

The issue of secondary service connection for degenerative 
joint disease of the lumbosacral spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  






FINDINGS OF FACT

1.  Service connection for degenerative joint disease of the 
lumbosacral spine secondary to service-connected pes planus 
was denied by an unappealed rating decision by the RO in 
October 1996.  

2.  A favorable private medical opinion received since the 
October 1996 rating decision is new and material and raises a 
reasonable possibility of substantiating the claim of 
secondary service connection for a low back disability.  

3.  A low back disability was not shown in service or until 
more than 40 years after service and there is no competent 
medical evidence that any current back disability is the 
result of injury or disease in service.  


CONCLUSIONS OF LAW

1.  The October 1996 rating decision which denied service 
connection for degenerative joint disease of the lumbosacral 
spine secondary to service-connected pes planus is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  

2.  New and material evidence has been submitted to reopen 
the claim of secondary service connection for degenerative 
joint disease of the lumbosacral spine.  38 U.S.C.A. 
§§ 5103A, 5104, 5107, 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 3.310, 20.1105 (2009).  

3.  The Veteran does not have degenerative joint disease of 
the lumbosacral spine due to disease or injury which was 
incurred in or aggravated by service nor may any arthritis be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & West 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  This must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in May 2006, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Concerning the claim of direct service connection for a low 
back disability, the record include a medical opinion.    

Law & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis is manifest to a compensable degree within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).   

Finality

Before reaching the merits of the Veteran's claim for 
secondary service connection for a low back disability, the 
Board must first rule on the matter of reopening of the 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a low back disability 
secondary to service-connected bilateral pes planus was 
finally denied by the RO in October 1996.  There was no 
appeal of that rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current issue on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence of record at the time of the October 1996 rating 
decision which denied secondary service connection included 
the Veteran's service treatment records and a September 1996 
VA examination report.  

The service treatment records showed that the Veteran was 
treated for foot pain on at least one occasion during service 
and was diagnosed with flat feet at the time of his service 
separation in May 1955.  The service records showed no 
complaints, treatment, abnormalities, or diagnosis referable 
to any low back problems.  On a Report of Medical History in 
May 1955, the Veteran specifically denied any arthritis or 
rheumatism, lameness, or foot trouble and, other than flat 
feet, no abnormalities of the spine or musculoskeletal system 
were noted on examination.  

The September 1996 VA examination report showed a self-
described history of low back pain for approximately two 
years.  The Veteran said that he never complained of back 
pain in service and denied any history of a back injury.  He 
said that he thought his back problems could be related to 
his flat feet because when he stood for more than an hour or 
two, he would start to have back and foot pain.  The Veteran 
had slight limitation of forward flexion and incomplete 
sciatic radiation down both legs on examination.  X-ray 
studies revealed degenerative disease with low grade 
osteoarthritis in the lower lumbar apophyseal joints between 
L5-S1, with isolated small to medium sized anterior or 
anteriolateral hypertrophic margin osteophytes in the lower 
thoracic and lumbar vertebra.  

The evidence added to the record since the October 1996 
rating decision includes numerous private and VA medical 
records showing treatment for various maladies from 1990 to 
2006.  Included was an October 2006 letter from a private 
physician, Conrad H. Easley, M.D., to the effect that the 
Veteran's current low back disability was more likely related 
to the normal aging process, but that the bending and flexing 
required to care for his feet and lower extremities resulted 
in aggravation of his low back degenerative arthritis.  

As the prior final rating decision that denied secondary 
service connection was based on a finding that the Veteran's 
low back disability was not aggravated by the service-
connected pes planus, the recent private opinion that his 
current degenerative arthritis of the spine was aggravated by 
constant bending and flexion associate with caring for his 
service-connected foot disorder is material, as it provides 
additional probative information, and is so significant that 
it must be considered in order to decide fairly the merits of 
the claim.  38 C.F.R. § 3.156.  Having decided that the 
private medical opinion is new and material, there is no need 
to discuss whether the other evidence is likewise new and 
material as the claim will be reopened solely on the basis of 
this evidence.  

Having determined that the Veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Pursuant to Bernard, the 
Board must consider whether addressing the claim on a de novo 
basis would cause prejudice to the Veteran.  

In this regard, the private opinion did not include any 
discussion or assessment as to the extent of any aggravation 
of the Veteran's low back disability by the service-connected 
pes planus.  Therefore, additional development is necessary.  
Further discussion of this matter will be addressed in the 
remand portion of this decision.  

Direct Service Connection

In his notice of disagreement, received in January 2007, the 
Veteran asserted that he injured his back on at least two 
occasions during combat in the Korean War, and that he had a 
lot of problems with his back from extensive marching in the 
mountains of Germany during his last three years of service, 
such that he finally decided to get out of service.  

With respect to the Veteran's assertions that his back injury 
was incurred in combat, the Board has considered application 
of the provisions of 38 U.S.C.A. § 1154 on the basis that he 
was a combat veteran.  However, it should be noted that 
§ 1154, does not mandate that any combat veteran will be 
granted service connection for any disability claimed as 
having been incurred during service.  Rather, it allows for 
consideration of lay evidence to establish that a particular 
disease or injury occurred during service.  The Veteran must 
still provide evidence of a current disability and evidence 
establishing a nexus between the claimed disability and 
service.  

VA regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection, if the evidence is consistent with the 
circumstances, conditions, or hardship of such service even 
if there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Here, assuming a combat injury, the Veteran has not provided 
any competent medical evidence establishing a causal link or 
nexus between his current low back disability and service.  
On the contrary, the same 2006 report that suggested the 
Veteran's back problems were aggravated by his service 
connected feet, included the specific opinion that it was 
unlikely that the Veteran's current low back disability was 
related to the alleged back injuries in service.  

Furthermore, the Veteran's service treatment records, 
including his separation examination in May 1955, showed no 
complaints, treatment, abnormalities, or diagnosis referable 
to any back problems during service or at the time of 
discharge from service.  The fact that the Veteran sought 
medical attention for numerous maladies in service, including 
such minor problems as a common cold, but never mentioned any 
problems related to what he now claims to have been chronic 
back pain, is simply not believable, particularly in light of 
the fact that he specifically denied any history of a back 
injury or trauma when examined by VA in September 1996, and 
said that his back problems had begun only two years earlier.  

Under the circumstances, the Board finds that the Veteran's 
assertions of a low back injury in service is not supported 
by any credible evidence and is of limited probative weight.  
Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be 
considered in weighing the evidence).  

Inasmuch as there was no credible or objective evidence of a 
back injury or any back problem in service or until some 40 
years after service, and even presuming an in-service back 
injury, no competent evidence that any current low back 
disability is related to service, the Board finds no basis 
for a favorable disposition of the Veteran's claim.  
Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim 
of service connection for a low back disability on a direct 
basis.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for 
degenerative joint disease of the lumbosacral spine secondary 
to service-connected bilateral pes planus, the appeal to 
reopen is granted.  

Service connection for a degenerative joint disease of the 
lumbosacral spine on a direct basis is denied.  


REMAND

In view of the favorable decision to reopen the claim of 
secondary service connection for a low back disability, the 
RO must now consider the issue on a de novo basis.  

In this case, the evidence of record includes a private 
medical opinion that suggests the Veteran's current low back 
disability is aggravated when bending and flexing to care, in 
part, for his service-connected pes planus.  However, the 
physician did not offer any discussion or assessment as to 
the degree of aggravation, or if this is something from which 
the Veteran fully recovers when he straightens up.  

Part of VA's duty to assist is to provide the Veteran with an 
examination if, as in this case, there is competent evidence 
of a current disability, and the evidence indicates that the 
current disability may be related to a service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  The evidentiary record 
as currently constituted does not include sufficient 
information to adjudicate the claim of secondary service 
connection.  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and, if feasible, whether current 
low back disability is for VA purposes, 
secondary to the Veteran's service 
connected bilateral pes planus.  The 
claims folder should be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place included in the report.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
current low back disability is 
proximately due to or the result of, or 
aggravated by the service-connected 
bilateral pes planus.  A complete 
rationale must be provided for all 
conclusions reached and opinions 
expressed, and if the examiner is unable 
to answer this inquiry, it should be so 
indicated and an explanation for that 
included.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

Note: The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

2.  Thereafter, the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


